DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2022 has been entered.

Applicant’s Response to Final Office Action
The present amendment and remarks are responsive to the final office action dated 06 September 2022.

Claim Amendment
Dependent claim 9 has been amended to depend from claim 5 as suggested by the Examiner.  The claim is no longer a duplicate of claim 6.
No other amendment to the pending claims has been made.

Examiner’s Response
Applicant provides arguments as to the patentability of the present claims over the prior art references cited in the previous office action, see pages 3-7 of the response.
The arguments relate substantially to the claim limitation “wherein the combination is provided in an amount sufficient to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells, but not to induce autophagy”.
Applicant argues that the Examiner’s previous contention that chloroquine administration causes an increase in Par-4 in cancer cells is incorrect and that the claims therefore are novel over the reference method:

    PNG
    media_image1.png
    188
    967
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    972
    media_image2.png
    Greyscale

Applicant makes the same argument as to the obviousness rejection of claim 11:

    PNG
    media_image3.png
    94
    972
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    94
    972
    media_image3.png
    Greyscale

The Examiner has reviewed the previous ground of rejection, the cited references, the reference sections highlighted by Applicant and the instant specification.  
Applicant’s contentions regarding the effects of chloroquine administration are correct.  The previous grounds of rejection are withdrawn, at least since the Examiner’s arguments were flawed, as pointed out by Applicant.
However, Applicant’s response has prompted the Examiner to reconsider the previous interpretation of the claims.  The claims are interpreted in light of the description in the specification, per MPEP 2111.  The working examples of the claimed method found in the specification as examples 2-3 and figure 1, illustrate the functional effect set forth in the “wherein” clause, which occurs as a result of the claimed contacting step.  
Thus, the amount of chloroquine in the combination increases extracellular Par-4 which is produced by the normal cells in the vicinity of the cancer cells and does not necessarily have an effect on the production of Par-4 by the cancer cells themselves.  This is consistent with Applicant’s arguments.
The amount of crizotinib in the combination results in an increase in the expression of the Par-4 receptor by the cancer cells.  This is “an amount sufficient to increase soluble prostate apoptosis response 4 in the drug resistant cancer cells”.  The increased presence of the receptor for Par-4 necessarily leads to an increase of the amount of Par-4 bound to the cells.  
This interpretation is different than that described by the Examiner in the previous office action where the amount of chloroquine in the combination was asserted to increase the amount of Par-4 produced by the cancer cells themselves.  This previous interpretation is not consistent with Applicant’s description of the invention.

Therefore, the grounds of rejection are re-stated below, with appropriate changes made in light of this new claim interpretation.

The present office action replaces all prior versions or listing of rejections in the present application.


Status of the Claims
Claims 1, 5-6 and 8-11 are pending and rejected.
Claims 2-4 and 7 were cancelled by the Applicant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (Cancer Biology & Therapy 2014, 15, 570-577) as evidenced by Rangnekar (US20210252032, of record).
The Ji reference discloses methods comprising a step of contacting a drug resistant lung cancer cell, either in vitro or in a subject (in vivo), with a combination comprising crizotinib and chloroquine.  
See: “Inhibiting autophagy increases sensitivity of drug-resistant lung cancer cells to crizotinib” at pages 572-573; “In vivo sensitizing effect of chloroquine on crizotinib-resistant lung cancer” at page 573; “Cell lines and culture” at page 575; “Animal experiments” at page 576; and Figures 4-5 on pages 572-573.

Relevant sections are reproduced and highlighted below for convenience:


    PNG
    media_image4.png
    285
    607
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    228
    619
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    365
    600
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    336
    598
    media_image7.png
    Greyscale

At least the method carried out in the “animal experiments” section is a method as presently claimed.
The method comprises the required step of “contacting the drug resistant cancer cell with a combination comprising (i) crizotinib and (ii) chloroquine, hydroxychloroquine, or combinations thereof”.  The crizotinib resistant human lung cancer cells (H3122CR-1) are implanted in the subject.  A combination of crizotinib (100 mg/kg) and chloroquine (50 mg/kg) is dosed to the subject for 10 days to achieve the cancer cell growth inhibition effects shown in figure 5 and therefore necessarily contacts the cancer cells to achieve these effects.

The Examiner asserts that the disclosed combined dosage of crizotinib and chloroquine meets the wherein clause of the claims: “wherein the combination is provided in an amount sufficient to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells, but not to induce autophagy”.
With regards to the “but not to induce autophagy” limitation, the reference discloses that contacting crizotinib resistant lung cancer cells with chloroquine inhibits autophagy and restores sensitivity to crizotinib (see the abstract).  The H3122CR-1 resistant cells are described as already having autophagy activated before the contacting with chloroquine and crizotinib is carried out.  Therefore, contacting the cells with chloroquine and crizotinib leads to an overall reduction in autophagy, relative to the amount already present in the resistant cells, since the amount of chloroquine present in the combination is sufficient to inhibit autophagy. 
With regards to the limitation: “wherein the combination is provided in an amount sufficient to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells” - the Examiner asserts that the disclosed combination inherently provides for this functional outcome.  This is evidenced by the disclosure of Rangnekar.  Note that extrinsic evidence need not antedate the filing date, see MPEP 2131.01(III) and MPEP 2124.  The Ji disclosure is silent as to whether the combined administration of chloroquine and crizotinib has any effect on the Par-4 in the drug resistant cancer cells.  However, see the extrinsic evidence provide by Rangnekar (US 2021/0252032) at figure 1, the description of figure 1 at page 1, paragraph 12 and the text at page 2, column 1, lines 21-24.  

    PNG
    media_image8.png
    96
    661
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    125
    672
    media_image9.png
    Greyscale

The evidence establishes that contacting a cancer cell with crizotinib (CZT) leads to an increase in the Par-4 receptor GRP78 of the cells and that this effect is specific to cancer cells not normal cells.  
Therefore, the extrinsic evidence describes that the administration of crizotinib to a subject harboring cancer cells necessarily leads to an increased level of the Par-4 receptor in the cancer cells.  The increased cellular level of the receptor for Par-4 necessarily leads to an increase of the Par-4 in the cells.

Furthermore, it could also be argued, in the absence of any extrinsic evidence, that the “wherein” clause is necessarily met by the amount of the combination administered in the reference method since the clause requires properties which are intrinsic to the combination.  The wherein clause limitation is a functional limitation of the instant claimed composition that characterizes intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Ji.  See MPEP § 2112.01(II), 
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”). 
Further, See MPEP § 2112.02(II), 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161,163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. See also In re Tomlinson, 363 F.2d928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. “While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition.” 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Thus, for at least the above reasons the present claims are anticipated by the method of use described in the Ji disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (Cancer Biology & Therapy 2014, 15, 570-577) as evidenced by Rangnekar (US20210252032) as applied to claims 1, 5-6 and 8-10 above, and further in view of Mitou (Oncotarget. 2015; 6:30149-30164), Burikhanov (Cell Reports 2017, 18, 508–519, IDS and Supplemental Information 15 pages PTO-892) and Liston (Clin Cancer Res 2017; 23: 3489–3498).

The Claims
Claim 11 is a  method of sensitizing a drug resistant cancer cell, in a subject, to chemotherapy, comprising: contacting the drug resistant cancer cell with a combination comprising crizotinib and chloroquine, wherein the combination is provided in an amount sufficient to increase soluble prostate apoptosis response 4 (Par-4) in the drug resistant cancer cells, but not to induce autophagy, and wherein the amount of crizotinib dosed to the subject is about 10 mg/kg and the amount of chloroquine dosed to the subject is about 25 mg/kg.

Differences between Prior Art & the Claims 
Ji discloses a method of sensitizing a drug resistant cancer cell to chemotherapy, in an experimental mouse subject, comprising administering doses of 100 mg/kg of crizotinib and 50 mg/kg of chloroquine to the subject (see above).  These doses are higher than those required by present claim 11: 10 mg/kg crizotinib and 25 mg/kg chloroquine.
The Prior Art
Mitou (Oncotarget. 2015; 6:30149-30164) teaches sensitizing a drug resistant cancer cell to chemotherapy by administering a combination of crizotinib and chloroquine to an experimental mouse subject having a tumor.  See figure 5 on page 30157 and the “Murine xenograft model” experimental section on page 30160.  The reference teaches that a “low dose” of crizotonib at 10 mg/kg was sufficient in combination with chloroquine at a dose of 60 mg/kg to effect sensitization.

Burikhanov (Cell Reports 2017, 18, 508–519, and Supplemental Information 15 pages) teaches the functional activity of chloroquine as inducing Par-4 secretion and as an anticancer agent.  See in particular the experiment summarized in the supplemental information, figure S3 at pages 7-8.  The reference teaches that a dose of 25 mg/kg of chloroquine in a mouse experimental model is sufficient to inhibit tumor metastasis through Par-4 secretion.  See the table legend at page 8, Figure S3, B.a-b. 

Liston (Clin Cancer Res 2017; 23: 3489–3498) is a review article which teaches normal clinical dosages and pharmacokinetic properties of known anticancer agents and related drugs.  The reference teaches in the abstract that drugs are commonly studied in non-clinical models to evaluate potential application to other disease application or to study mechanistic aspects etc.  The reference teaches that nonclinical experiments often evaluate drugs at doses that are much higher than those that can be achieved in patients.  The results obtained in such studies are taught as useful but with the caveat that actual clinical levels may be different.  The reference provides a tabular listing of common drugs and doses that researchers can use to design and estimate relevant clinical doses in non-clinical studies.
Crizotinib is listed at table 1 on page 3491 as being administered at a dose of 250 mg orally.  This translates to a clinical dose level of approximately 3-4 mg/kg.
Chloroquine is listed at table 4 on page 3495 as being administered at a dose of 750 mg orally.  This translates to a clinical dose level of approximately 10-12 mg/kg.
The relevant pharmacokinetic parameters for these drugs at their normal doses are listed in the table.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have varied the administered doses of crizotinib and chloroquine used in the combination taught by Ji across a range of doses including significantly less of each of these substances than that used in the non-clinical mouse experimental model.  
A skilled artisan would find good reason to vary the doses used in the combination.  Ji teaches a combination which uses relatively high doses of both crizotinib and chloroquine, the dose levels are significantly higher than those used clinically in patients according to Liston.  The Mitou publication also teaches that combination of varying dose levels of crizotinib and the autophagy inhibitor of chloroquine provides for a sensitization of drug resistant cancer cells in an experimental mouse model.  Mitou specifically teaches the use of a 10 mg/kg dose of crizotinib  - which is within the range of the present claims.  
Burikhanov (Cell Reports 2017, 18, 508–519, and Supplemental Information 15 pages) teaches that chloroquine has functional antitumor activity at a dose of 25 mg/kg – within the range of the present claims.
Drug compounds used to treat cancer cells are known to have potential for toxicity to normal cells at least since normal cells and cancer cells have a multitude of common functions and common cellular machinery, etc.  For this reason, one of ordinary skill in the art would find reason to use the smallest possible dose of any anticancer compound to effect a given treatment benefit.  Therefore, the dose levels of crizotinib and chloroquine used in combination, would be varied in the course of normal experimental optimization, to find the smallest dose that can be effective - in order to reduce potential toxicity.  Liston suggests that higher doses are commonly used in non-clinical experiments such as those taught by Ji and Mitou and that the actual clinical doses and parameters should be taken into account when designing treatments.  Since the clinical doses of both crizotinib and chloroquine are significantly lower than those used by Ji one would be motivated to attempt lower amounts.
The use of a 10 mg/kg dose of crizotinib is suggested by Mitou -this teaching provides some good reason to use such a “low” dose.  
Burikhanov teaches that the functional antitumor activity of chloroquine can be achieved in a mouse model at 25 mg/kg.  This is approximately half the amount used by Ji and Mitou in combination with crizotinib dosing.  The artisan would find good reason to use this smaller amount since it is taught as giving enough functional activity to result in antitumor activity.  One of ordinary skill in the art would reasonably expect that a combination comprising a 10 mg/kg dose of crizotinib and a 25 mg/kg dose of chloroquine would provide for an effective treatment in view of the combined teachings.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625